Citation Nr: 1106564	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  09-28 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 




INTRODUCTION

The Veteran served from active duty from November 1985 to 
November 2005.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  


FINDING OF FACT

The Veteran's obstructive sleep apnea originated during his 
active service


CONCLUSION OF LAW

Obstructive sleep apnea was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claim.  In addition, the evidence currently of record is 
sufficient to substantiate his claim.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).

Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in disability 
was contracted in the line of duty coincident with active 
service, or if preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as opposed to merely isolated findings or 
a diagnosis including the word "chronic."  When the fact of 
chronicity in service (or during any applicable presumptive 
period) is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

The Veteran contends that he developed symptoms of sleep apnea 
during his active service and was first diagnosed with 
obstructive sleep apnea within one year of his discharge from 
active service.  

Service treatment records do not document any complaint of 
trouble sleeping, nor do they show that the Veteran was diagnosed 
with sleep apnea.  

However, an October 2003 treatment record indicates that the 
Veteran complained of fatigue and feeling sluggish during the 
day.  Moreover, the Veteran served on active duty for 20 years 
and filed a claim for service connection for sleep apnea in 
January 2006, approximately 2 months after his discharge from 
service.  In his statements in support of the claim, the Veteran 
has indicated that he participated in numerous campaigns in the 
Middle East during his tour of active duty, including Operation 
Desert Storm, Operation Desert Shield, and Operation Enduring 
Freedom.  During these tours of duty, he often felt fatigued but 
due to the call of duty, he pressed on.  During his last tour of 
duty from November 2002 to March 2003, however, his fatigue was 
affecting him to the point of him feeling the need to seek 
treatment.  He also stated that since his discharge from active 
service, he was constantly tired at work but did not know why, 
sought treatment, and was diagnosed with sleep apnea within 
months of discharge from active service.  

An April 2006 letter from M.A.S, MD, indicates that the Veteran 
was seen for an initial evaluation regarding sleep apnea.  The 
Veteran reported increasing problems with daytime fatigue, 
difficulty staying asleep, loud snoring, and constantly feeling 
tired or exhausted.  The Veteran described his sleep as restless 
with frequent tossing and turning as well as loud snoring.  An 
impression of likely obstructive sleep apnea was provided and a 
sleep study was recommended.  A May 2006 sleep study at Bay 
Health Medical Center confirmed the presence of obstructive sleep 
apnea.  

In reviewing the evidence of record, the Board has found no 
reason to doubt that the Veteran's sleep apnea originated during 
his active service.  Accordingly, the Veteran is entitled to 
service connection for this disability.


							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for obstructive sleep apnea is granted.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


